Citation Nr: 0834381	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-40 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right index 
finger disability, including synovitis.

2.  Entitlement to service connection for obstructive sleep 
apnea. 

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a left thumb 
disorder.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for sinusitis.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
June 1959 to December 1959 and served on active duty from 
December 1991 to November 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the Portland, 
Oregon, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  

In August 2008, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  At that time, the 
veteran stated that he was withdrawing his appeals for 
service connection for a left thumb disorder, prostate 
cancer, asthma, and sinusitis.

The record contains evidence obtained subsequent to the most 
recent supplemental statement of the case that was issued in 
October 2007.  This includes Social Security Administration 
records and private physician's statements pertinent to the 
claim for service connection for obstructive sleep apnea.  
The Board notes that pursuant to 38 C.F.R. § 20.1304(c), 
"pertinent" evidence submitted to the Board, without a waiver 
of initial review by the veteran or his representative, must 
be referred to the agency of original jurisdiction for 
review.  In this case the veteran waived RO consideration of 
the SSA records at his hearing before the undersigned, and 
initial review of the private physicians' statements by the 
Board are not prejudicial to the veteran as the Board is 
granting the claim for service connection for obstructive 
sleep apnea.

The veteran's claim for service connection for allergic 
rhinitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2008 hearing, prior to promulgation of a 
decision in the appeal for service connection for a left 
thumb disorder, prostate cancer, asthma, and sinusitis, the 
veteran communicated that he wished to withdraw those 
appeals.

2.  There is competent evidence of current diagnoses of right 
index finger synovitis and obstructive sleep apnea, and also 
competent evidence that these disabilities had their onset 
during the veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  With respect to the veteran's appeal for service 
connection for a left thumb disorder, prostate cancer, 
asthma, and sinusitis, the criteria for withdrawal of a 
substantive appeal by the appellant have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) 
(2007).

2.  Service connection for right index finger synovitis is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Service connection for obstructive sleep apnea is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In the August 2008 videoconference hearing, the veteran 
indicated that he wished to withdraw his appeals for service 
connection for a left thumb disorder, prostate cancer, 
asthma, and sinusitis.  A written transcript of the hearing 
was created and associated with the veteran's claim file.  
The Board finds that the veteran's statement, as documented 
in the transcript, satisfies the requirements for withdrawing 
that appeal.  Thus, there is no remaining allegation of error 
of fact or law for appellate consideration, and those appeals 
are withdrawn.  Accordingly, the Board does not have 
jurisdiction to review the appeals, and they are dismissed.  
As the appeals are dismissed, it is not necessary to discuss 
VA's duties to notify and assist the veteran with respect to 
the left thumb, prostate cancer, asthma, and sinusitis 
claims.

II.  Right Index Finger and Obstructive Sleep Apnea

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, with respect to the claims of service 
connection for right index finger disability and obstructive 
sleep apnea, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.   

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service treatment records show he complained of 
pain in both hands in March 1999.  On his retirement 
examination report of medical history completed in September 
1999, the veteran reported trouble sleeping and swollen or 
painful joints.  

A private treatment record dated in February 2000 noted a 
complaint of right index finger pain.  

On VA examination in April 2000, the veteran reported that he 
developed right index finger pain in 1992.  Currently, he 
complained of constant moderate pain in the finger.  
Examination showed bony hypertrophy over the proximal and 
distal interphalangeal joints.  The diagnosis was chronic 
synovitis right index finger.

A December 2000 treatment record noted the veteran complained 
of "a lump in his right index finger which he has had for 
some time which becomes tender at times."  

In March 2000, he reported sleep apnea and a sleep study was 
conducted in April 2000.  On that evaluation, the veteran 
reported a nine to ten year history of loud snoring while 
asleep, which often woke his wife up.  The sleep study 
resulted in a diagnosis of obstructive sleep apnea syndrome.  
In a statement dated in November 2004, the medical director 
of the Salem Hospital Sleep Disorders Center indicated that 
the veteran had been a patient of the center since 2000 and 
had reported a history of ten years of symptoms of sleep 
apnea at that time.  This physician stated that from the 
veteran's history "it became very clear that a sleep apnea 
syndrome was present for many years before his presentation 
to the SDC and simply undiagnosed until then."

On a sleep disorder follow-up note dated in November 2007, 
another physician from the Salem Hospital clinic noted that 
review of the veteran's record and statements from his wife 
indicated that the veteran's signs and symptoms of sleep 
apnea dated back to the 1990s.  Furthermore, this physician 
stated that while "his official diagnosis was made only in 
April of 2000, I am convinced that the patient's symptoms 
existed long before then and clearly it occurred during his 
active military duty.  It is so unlikely that his obstructive 
sleep apnea developed within four months prior to his 
official diagnosis."  Another Salem clinic physician 
provided a similar opinion dated in January 2008.

The evidence of record shows that the veteran complained of 
joint pain during service, and of right index finger pain 
specifically, within four months of his separation from 
service.  On VA examination in April 2000, he reported that 
the index finger pain had been present since 1992.  The 
examiner diagnosed chronic right index finger synovitis.  In 
the absence of any indication that the veteran suffered an 
injury to the right index finger between his separation from 
service in November 1999 and the February 2000 medical 
record, and given the April 2000 VA examiner's diagnosis of 
chronic right index finger synovitis, the Board concludes 
that the weight of the evidence supports a finding that the 
disability had its onset in service and that service 
connection for right index finger synovitis is warranted.  

The veteran's obstructive sleep apnea was diagnosed in April 
2000, approximately five months after his separation from 
service.  Three physicians have provided opinions to the 
effect that this condition was present for some time prior to 
the diagnosis, and likely began during the veteran's period 
of active service.  Consequently, as there is no contrary 
evidence of record (i.e. evidence showing that the veteran's 
obstructive sleep apnea is not related to service), the 
preponderance of the evidence is in the veteran's favor and 
service connection for obstructive sleep apnea is warranted. 


ORDER

The appeals for service connection for a left thumb disorder, 
prostate cancer, asthma, and sinusitis are dismissed.

Service connection for right index finger synovitis is 
granted.

Service connection for obstructive sleep apnea is granted.


REMAND

With respect to the claim for service connection for allergic 
rhinitis, the record does not include correspondence from VA 
notifying the veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA) notice and duty to assist provisions regarding 
this claim, to include the duty, imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Court routinely vacates Board decisions in light of 
inadequate VCAA notice. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  While the veteran and his representative 
have not specifically indicated that any additional relevant 
evidence is available, the Court has made clear that this 
fact does not discharge VA's duties under the VCAA, and 
because the claims file reflects no specific waiver of the 
VCAA notice rights, and in light of the recent decisions of 
the Court, the Board finds that further action is needed to 
ensure compliance with due process requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should provide the 
veteran and his representative with all 
appropriate notice as required by the 
VCAA.  The letter should include a summary 
of the evidence currently of record that 
is pertinent to the claim for service 
connection for allergic rhinitis, and 
specific notice as to the type of evidence 
necessary to substantiate the claim.  In 
this regard, the Board notes that the RO 
has denied this claim on the basis that 
such disability existed prior to the 
veteran's period of active service and was 
not aggravated therein.  The types of 
evidence that would be required to support 
a claim for service connection on this 
basis should specifically be addressed in 
the letter.

2.  The notice should contain the specific 
request that the veteran provide the RO 
with any evidence in his possession that 
pertains to his claim, as outlined in 
Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue of entitlement to 
service connection for allergic rhinitis.  
If the claim remains denied, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


